DISMISS and Opinion Filed June 8, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00074-CV

                     CVS PHARMACY, INC., Appellant
                                V.
                  FREEMAN EXPOSITIONS, LLC, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-12174

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Schenck
      Before the Court is appellant’s motion to dismiss the appeal because it has

resolved its dispute with appellee. We grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).




220074f.p05                               /David J. Schenck//
                                          DAVID J. SCHENCK
                                          JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CVS PHARMACY, INC., Appellant                  On Appeal from the 134th Judicial
                                               District Court, Dallas County, Texas
No. 05-22-00074-CV          V.                 Trial Court Cause No. DC-21-12174.
                                               Opinion delivered by Justice
FREEMAN EXPOSITIONS, LLC,                      Schenck. Justices Osborne and Smith
Appellee                                       participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee
FREEMAN EXPOSITIONS, LLC recover its costs of this appeal from appellant
CVS PHARMACY, INC.


Judgment entered this 8th day of June, 2022.




                                       –2–